DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the 
Final Office Action mailed on August 17, 2021

All previous rejections are withdrawn.


Claim Objections

Claim 1 is objected to because of the following informality:  in line 7 “pas” should be – past --.  

Appropriate correction is required.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (previously cited by the Examiner or page 15 of the Non-Final Office Action mailed on February 17, 2021) as evidenced by newly cited Hopwood et al., “Integrated Microfluidic System for Rapid Forensic DNA Analysis: Sample Collection to DNA Profile,” Anal. Chem. 2010, 82, 6881-68888 (hereafter “Hopwood”), and in view of Bernick et al. US 2014/0011226 A1 (hereafter “Bernick”), Merten et al. US 2018/0104693 A1 (hereafter “Merten”), and Anderson et al. US 6,326,211 B1 (hereafter “Anderson”).

Addressing claim 1, Yang discloses an elution apparatus (see the title, Abstract, and Figure 2) including: 
a sample trap (C2 in Figure 1) configured to trap a sample (see the first sentence in the second column on page 148, and see the first sentence in the second paragraph of 2.1 Swab lysis cartridge designs, which is on page 148); 
one or more pumps and/or valves configured to move a liquid eluent (lysis buffer)
and a liquid eluate (lysate), wherein the eluate includes an extracted portion of the sample that is extracted by the eluent, the pumps including a pump configured to mobilise a first volume of the eluent through and/or over and/or pas a swabbed area that includes a portion of the sample trap 
an electronic controller configured to control the one or more pumps and/or
valves to move the eluate (see the second paragraph of 2.2 Cartridge fabrication and Instrumentation, which is on page 149, noting especially “onboard computer with monitor” and “a microcontroller”);
and 
a capillary with a Low-Voltage (LV) end, wherein the one or more pumps and/or
valves are configured to move the eluate to the LV end of the capillary for capillary electrophoresis (see the first sentence and the last sentence of 2.1 Swab lysis cartridge designs, which is on page 148.  Note that “CE” in “SP-PCR-CE” stands for capillary electrophoresis.  See also Hopwood Figure 2 and Table 2.  Note that Hopwood is reference [10] in Yang.).

	In Yang, though, the pump is an electrochemical pump (see the last sentence in the first column on page 149, bridging to the second column), not a positive displacement pump.  However, as shown by Bernick and Merten a positive displacement pump was a known alternative in the microfluidic analysis art to an electrochemical pump.  See Bernick paragraph [0037] and Merten paragraphs [0128].     

	
    PNG
    media_image1.png
    157
    770
    media_image1.png
    Greyscale

	See Yang page 148.
	Clearly, swabs of some of these types of samples (e.g., bones, teeth, swabs of shoes) would likely contain large particulates or debris that would be interfere with that DNA analysis of the lysate (eluent) if not removed first.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a filter in the apparatus for the eluent so that the range of forensic samples may be expanded (in Yang the sample types actually analyzed are buccal, saliva, and blood – see Figure 4) without adversely affecting the CE analysis by particulates or debris in the swab.
	Yang also does not disclose “a degassing system configured to degas the eluate; . . . .”  However, Yang does disclose applying a bubble mixing step during the swab lysis incubation.  See the first paragraph of Yang 3.1 Feasibility study and cartridge modification, which is on page 151. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a degassing system configured to degas the eluate if there is a risk that the bubbles formed during bubble mixing may later adversely affect the CE analysis.  Degassers for 

	Addressing claim 7, for the additional limitation of this claim note that Anderson discloses that the degassing system may include membranes, which are inherently filters.  See Anderson col. 29:53-65.


Addressing claim 8, Yang discloses an elution apparatus (see the title, Abstract, and Figure 2) including: 
a sample trap (C2 in Figure 1) configured to trap a sample (see the first sentence in the second column on page 148, and see the first sentence in the second paragraph of 2.1 Swab lysis cartridge designs, which is on page 148); 
one or more pumps and/or valves configured to move a liquid eluent (lysis buffer)
and a liquid eluate (lysate), wherein the eluate includes an extracted portion of the sample that is extracted by the eluent, the pumps including a pump configured to mobilise a first volume of the eluent through and/or over and/or pas a swabbed area that includes a portion of the sample trap (see Figure 1, noting therein open valves “O.V.”, closed valves “C.V.”, and pump “P1”; the last sentence in the first column on page 149, bridging to the second column; and first three sentences in the last paragraph in the first column on page 151);

valves to move the eluate (see the second paragraph of 2.2 Cartridge fabrication and Instrumentation, which is on page 149, noting especially “onboard computer with monitor” and “a microcontroller”);
and 
a capillary with a Low-Voltage (LV) end, wherein the one or more pumps and/or
valves are configured to move the eluate to the LV end of the capillary for capillary electrophoresis (see the first sentence and the last sentence of 2.1 Swab lysis cartridge designs, which is on page 148.  Note that “CE” in “SP-PCR-CE” stands for capillary electrophoresis.  See also Hopwood Figure 2 and Table 2.  Note that Hopwood is reference [10] in Yang.).

	In Yang, though, the pump is an electrochemical pump (see the last sentence in the first column on page 149, bridging to the second column), not a positive displacement pump.  However, as shown by Bernick and Merten a positive displacement pump was a known alternative in the microfluidic analysis art to an electrochemical pump.  See Bernick paragraph [0037] and Merten paragraphs [0128].     
	Yang also does not disclose “one or more filters configured to filter the eluate of large particulates and debris; . . . . “  However, Yang does disclose that the apparatus is intended for forensic analysis of swab samples and that 

    PNG
    media_image1.png
    157
    770
    media_image1.png
    Greyscale

	See Yang page 148.
	Clearly, swabs of some of these types of samples (e.g., bones, teeth, swabs of shoes) would likely contain large particulates or debris that would be interfere with that DNA analysis of the lysate (eluent) if not removed first.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a filter in the apparatus for the eluent so that the range of forensic samples may be expanded (in Yang the sample types actually analyzed are buccal, saliva, and blood – see Figure 4) without adversely affecting the CE analysis by particulates or debris in the swab.
	Yang also does not disclose “a degassing system configured to degas the eluate; . . . .”  However, Yang does disclose applying a bubble mixing step during the swab lysis incubation.  See the first paragraph of Yang 3.1 Feasibility study and cartridge modification, which is on page 151. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a degassing system configured to degas the eluate if there is a risk that the bubbles formed during bubble mixing may later adversely affect the CE analysis.  Degassers for removing bubbles in a microfluidic apparatus were known at the time of the effective filing date of the application.  See, for example, Anderson col. 4:54-61 and col. 29:64 – col. 30:8.


Addressing claim 9, for the additional limitation of this claim see Figure 2 and the first sentence of 2.4 Swab lysis and protocols, which is on page 150.

Addressing claim 11, for the additional limitation of this claim note that Anderson discloses that the degassing system may include membranes, which are inherently filters.  See Anderson col. 29:53-65.



Allowable Subject Matter

Claims 2-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	In contrast, in the elution apparatus of Yang as evidenced by Hopwood, and as modified by Bernick, Merten, and Anderson the sample trap is apparently an empty chamber in which a swab is placed with sterile forceps.  See Figures 1 and 2, and the first sentence of 2.4 Swab lysis and protocols, which is on 
page 150. 

b) claims 3, 4, and 6 depend directly or indireclty from allowable claim 2.

c) in claim 5 the combination of limitations requires that “the sample trap has a surface structure configured to absorb the sample.”
	In contrast, in the elution apparatus of Yang as evidenced by Hopwood, and as modified by Bernick, Merten, and Anderson the sample trap is apparently empty chamber in which a swab is placed with sterile forceps.  See Figures 1 and 2, and the first sentence of 2.4 Swab lysis and protocols, which is on 
page 150. 

d) in claim 10 the combination of limitations requires the step of “flushing a ground manifold with electrolyte to position an electrolyte solution at the LV end of the capillary; . . . .” 



e) in claim 12 the combination of limitations requires 
“a detection apparatus including a conductivity detector coupled to a high-voltage (HV) end portion of the capillary and configured to generate signals based on conductivity of a monitored portion of the capillary in the HV end portion, wherein the conductivity detector is electrically isolated from the LV end.”
	In contrast, the elution apparatus of Yang as evidenced by Hopwood, and as modified by Bernick, Merten, and Anderson is part of a system that includes a detection apparatus including a CCD detector.  See Yang in the first full paragraph in the second column on page 151.  See in Hopwood Laser-Induced Fluoresence (LIF) Detection on Hopwood page  6995. 
	

f) claims 13-20 depend directly or indireclty from allowable claim 12.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 12, 2022